Pee Curiam:.
Plehm was convicted in the Bergen Quarter Sessions upon an indictment charging him with the burning of a certain building and its contents, that were insured against fire, with intent to prejudice the insurance company. He sued out a writ of error from the Supreme Court, and in that court the conviction was affirmed. The present writ of error brings the judgment of affirmance under review.
Plaintiff in error relies upon alleged errors committed in the trial. Upon an examination of the record we are unable to discover error.
The judgment under review should therefore be affirmed.
For affirmance — The Chancellor, Reed, Trenchard, Parker, Bergen, Bogert, Vroom:, Green, Gray, Dill, J.J. 10.
For reversal — None.